NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         DEC 8 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

IGNACIO GALVAN-INCLAN,                           No.   18-72447

                Petitioner,                      Agency No. A087-991-730

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Ignacio Galvan-Inclan, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo the legal question

of whether a particular social group is cognizable, except to the extent that


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

deny the petition for review.

      The BIA did not err in concluding that Galvan-Inclan did not establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); see also Ramirez-Munoz v. Lynch, 816 F.3d
1226, 1228-29 (9th Cir. 2016) (concluding “imputed wealthy Americans” returning

to Mexico did not constitute a particular social group); Delgado-Ortiz v. Holder,

600 F.3d 1148, 1151-52 (9th Cir. 2010) (concluding “returning Mexicans from the

United States” did not constitute a particular social group). Thus, Galvan-Inclan’s

withholding of removal claim fails.

      Galvan-Inclan’s request to remand for termination of proceedings, set forth

in his opening brief, is denied. See Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th




                                         2                                    18-72447
Cir. 2020) (omission of certain information from a notice to appear can be cured

for jurisdictional purposes by later hearing notice).

      As stated in the court’s September 18, 2018 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                 18-72447